     Case: 1:16-cv-02106 Document #: 109 Filed: 01/16/19 Page 1 of 6 PageID #:888



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

                                    CASE NO.: 1:16-cv-02106
                                  Honorable Charles R. Norgle, Sr.


JEFFREY MOLITOR,
LAURA C. DE LA CABADA,
STEVE CLARKE and RUTH MAKI,
individually and on behalf of all others
similarly situated,

        Plaintiffs,

v.

MANASSEH JORDAN MINISTRIES, INC.
and YAKIM MANASSEH JORDAN,

      Defendants.
___________________________/

                        DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                         MOTION TO SET STATUS CONFERENCE

        Defendants, Manasseh Jordan Ministries, Inc. and Yakim Manasseh Jordan

(collectively, “Defendants”), hereby file their Response to the Motion to Set Status Conference

filed by Plaintiffs, Jeffrey Molitor, Laura C. De La Cabada, Steve Clarke and Ruth Maki

(collectively, “Plaintiffs”).

        1.      On November 30, 2017, Plaintiffs filed a Motion for Leave to file a Second

Amended Class Action Complaint which sought to add two non-parties as additional

Co-Defendants (“Plaintiff’s Motion for Leave”). [D.E. 72].

        2.      On April 26, 2018, the Court entered an Order denying Plaintiffs’ Motion for Leave

which “comes nearly two years after this case was first filed and five months after discovery

closed” (“Order”). [D.E. 87 at p.2].
    Case: 1:16-cv-02106 Document #: 109 Filed: 01/16/19 Page 2 of 6 PageID #:889



       3.      On May 25, 2018, Plaintiffs filed a Motion for Reconsideration of the Order which

merely reargued and reiterated the same arguments the Court already considered and explicitly

rejected in the Order (as further discussed below). [D.E. 88, 89].

       4.      Now, under the guise of a request for a status conference, Plaintiffs have filed a

Motion to Set Status Conference which is clearly an improper attempt to get a

“third bite at the apple” with regard to Plaintiffs’ Motion for Leave, which the Court denied

long ago. [D.E. 105].

       5.      Plaintiffs’ Motion for Status Conference and Plaintiff’s Motion for Reconsideration

do not raise any manifest error with the Order, merely “rehash” old arguments already considered

by the Court, and both motions should be rejected.

       6.      “In this jurisdiction, Rule 54(b) is governed by a ‘manifest error’ standard of

review.” Heyer v. Pierce & Associates, P.C., 2017 WL 2404978, *2 (N.D. Ill. June 2, 2017);

accord Armada (Singapore) Pte Ltd. v. Amcol Int’l Corp., 2017 WL 1862836, *1 (N.D. Ill.

May 9, 2017) (reconsideration of interlocutory orders under Rule 54(b) is “appropriate only to

correct manifest errors of law or fact.”). Manifest errors occur “where the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

by the parties, or has made an error not of reasoning but of apprehension.” Heyer, 2017 WL

2404978 at *2. None of these are present here.

       7.      Neither of Plaintiffs’ motions argues any new facts or any change in law to justify

reconsideration of the Court’s well-reasoned Order, and neither establishes any “manifest error”

in the Court’s rulings To the contrary, both of Plaintiffs’ motions are nothing more than attempts

to reargue matters the parties argued in their respective filings, which the Court specifically

addressed and squarely rejected in the Order.




                                                 2
    Case: 1:16-cv-02106 Document #: 109 Filed: 01/16/19 Page 3 of 6 PageID #:890



       8.      For example, Plaintiffs’ Motion for Status Conference argues that the Court should

reconsider its Order because Plaintiffs believe that Defendants, and proposed defendants based

solely on their alleged connection with Defendants, have further violated the TCPA during the

pendency of this action. [D.E. 105 at ¶ 5].

       9.      This argument cannot justify reconsideration of the Order because the Court already

considered these issues when it denied Plaintiffs’ Motion for Leave. See Order [D.E. 87 at p.2]

(“They continue to argue that Manasseh Jordan Ministries is an alter ego of Kingdom Ministries

and proposed defendants and the named Defendants are all working in concert to perpetrate the

alleged scheme.”).

       10.     The Court already found that these allegations were insufficient to warrant

reconsideration, and held that these conclusory allegations do not dispel the reasons why the Court

denied Plaintiffs’ Motion for Leave in the first place.             See Order [D.E. 87 at p.2]

(“Because granting the motion at bar would result in further undue delay and prejudice to the

Defendants, the Court denies Plaintiffs’ motion to file a second amended Complaint.”).

       11.     The arguments in Plaintiffs’ Motion for Reconsideration are equally unavailing and

again do not raise any new issue, or issue the Court somehow misapprehended. Plaintiffs argue

that “in denying Plaintiffs’ Motion to Amend [the Court] misapprehended the source of delay and

extent of prejudice involved” because in Plaintiffs’ view “[t]he facts put forth in Plaintiffs’ Motion

to Amend and reply in support thereof incontrovertibly demonstrated that there was no ‘undue’

delay in this case, as it was not caused by Plaintiffs, and that any prejudice to Defendant would be

minimal.” Plaintiffs’ Motion for Reconsideration [D.E. 88 at ¶ 3].

       12.     Plaintiffs’ argument is negated by the Court’s analysis and clear holdings in the

Order, which demonstrate that the Court has already considered and rejected Plaintiffs’

regurgitated argument:



                                                  3
    Case: 1:16-cv-02106 Document #: 109 Filed: 01/16/19 Page 4 of 6 PageID #:891



       However, Plaintiffs' motion comes nearly two years after this case was first filed
       and five months after discovery closed. If the motion were to be granted,
       Plaintiffs would undoubtedly require additional discovery to further explore the
       relationship between the newly added defendants and the alleged conduct—
       further delaying this 2016 case. This case has already suffered from severe delays
       and if Plaintiffs' motion were granted the matter would be even further delayed,
       ultimately prejudicing the named Defendants. This is not to say that Plaintiffs
       would not be able to pursue Robert Seibel and Kingdom Ministries either through
       a separate suit or, following a resolution in their favor here, a motion to pierce
       Defendants' corporate veil and pursue any and all parent companies.

       Because granting the motion at bar would result in further undue delay and
       prejudice to the Defendants, the Court denies Plaintiffs' motion to file a second
       amended Complaint.

Order [D.E. 87 at p. 2].

       13.     Plaintiffs cannot make these same arguments again here. This Court routinely

denies motions for reconsideration that merely seek to “rehash” old arguments.            See, e.g.,

In re Oil Spill, 794 F. Supp. 261, 267 (N.D. Ill. 1992) (Norgle, J.); SEC v. National Presto

Industries, Inc., 2004 WL 1093390, *1-2 (N.D. Ill. April 28, 2004) (Norgle, J.); White v. Hefel,

2015 WL 12856023, *1 (N.D. Ill. May 12, 2015) (Norgle, J.).1

       14.     In denying motions for reconsideration, this Court has held:

       District courts possess the inherent authority to modify interlocutory orders.
       See Cameo Convalescent Ctr., Inc. v. Percy, 800 F.2d 108, 110 (7th Cir.1986);
       Kapco Mfg. Co. v. C & O Enterprises, Inc., 773 F.2d 151, 154 (7th Cir.1985)
       (stating district courts “always ha[ve] the power to modify earlier orders in a
       pending case”). However, ‘as a rule courts should be loathe to do so in the absence
       of extraordinary circumstances such as where the initial decision was ‘clearly
       erroneous and would work a manifest injustice.’ Christianson v. Colt Indus.
       Operation Corp., 486 U.S. 800, 817 (1988) (quoting Arizona v. California,
       460 U.S. 605, 618 n. 8 (1983)).
                          *             *             *               *




1.      Notably, in White v. Hefel this Court denied reconsideration where the plaintiffs argued
that “the court misapprehended the law and facts by denying Plaintiffs’ motion for summary
judgment,” but granted reconsideration upon an issue where the Court actually misapprehended
the difference between state and federal law on a specific legal issue. White, 2015 WL 12856023
at *2. No such issues of misapprehension are present in this case. Plaintiffs’ reliance on this case
is therefore misplaced. See Plaintiffs’ Motion for Reconsideration [D.E. 88 at ¶ 2].

                                                 4
    Case: 1:16-cv-02106 Document #: 109 Filed: 01/16/19 Page 5 of 6 PageID #:892



       These grounds represent extraordinary circumstances, and the granting of a motion
       to reconsider is to be granted only in such extraordinary circumstances. See id.
       (stating that ‘[s]uch problems rarely arise and the motion to reconsider should be
       equally rare’). Motions to reconsider are not at the disposal of parties who want to
       ‘rehash’ the same arguments that were originally presented to the court.
       See In re Oil Spill by “Amoco Cadiz” Off Coast of France on March 16, 1978,
       794 F. Supp. 261, 267 (N.D. Ill. 1992). Indeed, the court’s orders are not
       ‘mere first drafts, subject to revision and reconsideration at a litigant’s pleasure.’
       Quaker Alloy Casting Co. v. Gulfco Industries, Inc., 123 F.R.D. 282, 288
       (N.D.Ill.1988).

National Presto Industries, Inc., 2004 WL 1093390 at*1-2.

       15.     “The Seventh Circuit has long cautioned that appropriate issues for reconsideration

“rarely arise and the motion to reconsider should be equally rare.” Heyer, 2017 WL 2404978 at

*2 (N.D. Ill. June 2, 2017).

       Unfortunately, many parties swayed by the terminology of so-called ‘motions to
       reconsider’ mistakenly regard [such motions] as second chances. They are not.
       Motions to reconsider serve a limited function and ‘are ordinarily granted only to
       correct clear error of law or fact or to present newly discovered evidence which
       could not have been adduced during the pendency of the motion.’
       As aptly summarized by Judge Norgle, ‘Motions for reconsideration cannot be used
       to introduce new legal theories for the first time, to raise legal argumentation which
       could have been heard during the pendency of the previous motion.’ Finally, such
       motions ‘are not at the disposal of the parties who want to ‘rehash’ old arguments.’

I/N Kote v. Hartford Steam Boiler Inspection and Ins. Co., 1996 WL 189321, *1 (N.D. Ill. April

16, 1995) (internal citations omitted).

       16.     Plaintiffs’ Motion for Status Conference and Plaintiffs’ Motion for Reconsideration

clearly fail to meet this standard, and do nothing more than lodge Plaintiffs’ disagreement with the

Court’s ruling. Plaintiffs merely reiterate the same flawed arguments that the parties fully

addressed in their respective filings, which the Court squarely addressed and rejected in the Order.

The Order should not be disturbed, and Plaintiffs’ request for reconsideration of the Order should

be denied.




                                                 5
    Case: 1:16-cv-02106 Document #: 109 Filed: 01/16/19 Page 6 of 6 PageID #:893



                                               Respectfully Submitted,
                                               LAW OFFICES OF ROBERT A. SEIBEL, P.A.
                                               Counsel for Defendants
                                               Admitted Pro Hac Vice [D.E. 41, 60].
                                               3019 B Exeter Drive
                                               Boca Raton, Florida 33434
                                               Tel 561.483.2334
                                               Fax 561.431.6273

                                             By:       /s/ Robert A. Seibel
                                                       Robert A. Seibel, Esq.
                                                       Fla. Bar No.: 159590
                                                       BobSeibel@yahoo.com

                                               -And-

                                               JEFFREY M. BERMAN, P.A.
                                               Jeffrey M. Berman, Esq.
                                               Proposed Co-Counsel for Defendants
                                               Pro Hac Vice Pending [D.E. 108]
                                               1722 Sheridan Street No. 225
                                               Hollywood, Florida 33020
                                               Tel 305.834.4150
                                               Fax 305.832.0145
                                               jeff@jmbermanlaw.com
                                               Fla. Bar No.: 14979



                                 CERTIFICATE OF SERVICE

       I CERTIFY that the foregoing was served via email through CM/ECF on January 16, 2019

to all counsel of record entitled to receive such notice.


                                               By:__ /s/ Robert Seibel, Esq.__________
                                                         Robert Seibel, Esq.




                                                   6
